Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                     Cancelled Claims
Claims 1-10, 13-14, 21-22 and 27-28 are cancelled.

                                               Object to the Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 1) machine learning algorithm and 2) behavior model  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

     Claims 11, 12, 15-20 and  23-26  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The language which questions whether applicant had possession is: “…. 
   While the specification mentions behavior model, the specification is silent to matching a behavior pattern with an obstructive behavior. There is no matching, linking or comparing being performed by the model.

Claim Rejections - 35 USC § 112
Claims 11, 12, 15-20 and  23-26  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the best mode contemplated by the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s) has not been disclosed.  Evidence of concealment of the best mode is based upon the poor disclosure of 1) the behavior model and 2) the machine learning algorithm for training the model.
     Applicant’s have relied on para. 15 for the sole disclosure of the behavior model and machine learning algorithm.  Paragraph 15 amounts to a poor description of what is believed to be proprietary subject matter. The examiner notes that there are no drawings which illustrate the  behavior model and machine learning algorithm. The examiner notes that there are no specific software codes, or flow charts that would enable one of ordinary skill in the art to make the invention. 
     It appears, that in the priority document and  the  instant specification upon which applicant’s rely,  does not set forth the best mode of illustration for the algorithm and behavior model. 

    The examiner has thereby determined, that there is a serious question as to whether applicant had possession of the claimed subject matter because applicant has failed to cite a single application of how the behavior model is obtained nor has applicant determined what machine learning algorithm is used to determined such behaviors deemed as interference. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claims 11, 12, 15-20 and  23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yako (2017/0364072) in view of the Well Known Prior Art MPEP 2144.03.

      With respect to claim 11, Yako teaches a method, comprising: detecting a sensor device (130) see figure 2,  for obstructing behavior of a person external to a motor may begin any time the host vehicle 100 is ready to operate in an autonomous or at least partially autonomous mode.  The process 300 can operate  until it is not in autonomous mode. Therefore, Yako clearly covers  at least the same duration of time that the behavior model training occurs while in autonomous mode which covers the time when a vehicle is starting and while it is on the street, as claimed. Yako teaches that the behavior pattern that impairs a driving operation is leaving an object on the surface of the car or when a person is detected on the surface of the car, which may impair the visibility of the vehicles sensors for navigation. 
 Yako teaches analyzing, using a behavior model 300,  to determine the characteristic of the behavior (such as: a)  leaving groceries on top of the vehicle (para. 23); b) placing their feet on the on the surface of the vehicle (para. 23); c) placing unauthorized objects inside of the vehicle; d) unauthorized person in the vehicle (para. 25). Patterns a)-d) are behavior patterns that match behavior that interferes with a vehicle operation.  Yako teaches in response to characteristics of the behavior as impairing the driver operation, triggering an action to counter the behavior, such triggering action being a) driving the person to the police station or an empty parking lot (para. 24); b) preventing the vehicle from moving until the object is removed, see the bottom of para. 23. Yako teaches allowing a predetermined amount to time to expire before an action to stop the vehicle is performed. See the first and last portions of para. 23. Hence, the vehicle is not parked and is autonomous, see entire para. 23. Para. 7 of Yako also provides that the interference is detected when the vehicle is in a non-parked state. Yako teaches 
     Yako teaches all of the subject matter upon which the claim depends except for specific recitation of machine learning algorithm.

     Yako teaches a processor 300 for performing analysis of a behavior model.  The processor determines such behavior as  a)  leaving groceries on top of the vehicle (para. 23); b) placing their feet on the on the surface of the vehicle (para. 23); c) placing unauthorized objects inside of the vehicle; d) unauthorized person in the vehicle (para. 25) and e) unauthorized persons on the surface of the vehicle other than on the bumper. Therefore, Yako teaches a behavior model for looking at different categories of behavior which interfere with the vehicle mobility. 
     While it appears that processor 300 has learned the type of behavior that interferences with the operation of the autonomous vehicle, the  reference doesn’t show specific use of  machine learning and training the behavior model using a training algorithm. 

     Yako performs a learning operation whereby, an object or person that remains on the vehicle for a predetermined amount of time, causes controller 135 to learn the direction to the nearest police department or parking area and redirect the vehicle to that area as opposed to the predetermined location. 
     The examiner submits that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to replace the controller 135 with  a machine learning algorithm, or to insert a learning algorithm in controller 135 for the purpose of specifically identifying behavior that is identified as interfering with the autonomous vehicle and to identify the nearest police or parking lot to divert the original destination, in the event that the object or person is on the surface of the vehicle for more than a predetermined amount of time.   Moreover, there is no advantage of using a machine learning algorithm over the processor 300 of Yako for both accomplish the same objected, namely learning interference behavior.

With respect to claims 12 and 20, the interfering party is a pedestrian, with their foot on the bumper, an object on the surface, or themselves on the surface of the vehicle, see para. 23 and para. 32. 




With respect to claims 16 and 24, Yako teaches sending a message to a police or person in authority regarding the interfering behavior, see para. 24 or to send an alert, para. 23, lines 22-27.

     With respect to claims 17 and 25, Yako teaches providing a first message of an alert instructing the interfering party to get off of the vehicle Para. 23, lines 22-28. In the alternative, at para. 25,  the vehicle is driving to a police station, to the police or to a parking lot so that a message is transmitting alerting interested parties of the interfering party.
     With respect to claims 18 and 26, Yako teaches  triggering  a first alert, apparently anywhere.  However, if the party does not obey, the autonomous  vehicle  generates a second message in a parking lot or at a policy station altering the authorized parties of the interference. 

     With respect to claim 19, Yako teaches a motor vehicle (see figure 1); comprising a sensor 130; a control device 135, see figure 2; detecting a sensor device (130) see figure 2,  for obstructing behavior of a person external to a motor vehicle (see para. 10);  training a behavior model 300, before an initial startup of the motor vehicle and while operating the motor vehicle in street traffic. At paragraph 27 of Yako, it states the may begin any time the host vehicle 100 is ready to operate in an autonomous or at least partially autonomous mode.  The process 300 can operate  until it is not in autonomous mode. Therefore, Yako clearly covers  at least the same duration of time that the behavior model training occurs while in autonomous mode which covers the time when a vehicle is starting and while it is on the street, as claimed. Yako teaches that the behavior pattern that impairs a driving operation is leaving an object on the surface of the car or when a person is detected on the surface of the car, which may impair the visibility of the vehicles sensors for navigation. 
 Yako teaches analyzing, using a behavior model 300,  to determine the characteristic of the behavior (such as: a)  leaving groceries on top of the vehicle (para. 23); b) placing their feet on the on the surface of the vehicle (para. 23); c) placing unauthorized objects inside of the vehicle; d) unauthorized person in the vehicle (para. 25). Patterns a)-d) are behavior patterns that match behavior that interferes with a vehicle operation.  Yako teaches in response to characteristics of the behavior as impairing the driver operation, triggering an action to counter the behavior, such triggering action being a) driving the person to the police station or an empty parking lot (para. 24); b) preventing the vehicle from moving until the object is removed, see the bottom of para. 23. Yako teaches allowing a predetermined amount to time to expire before an action to stop the vehicle is performed. See the first and last portions of para. 23. Hence, the vehicle is not parked and is autonomous, see entire para. 23. Para. 7 of Yako also provides that the interference is detected when the vehicle is in a non-parked state. Yako teaches wherein the interference is intentional to impair the operation of the vehicle, such as placing ones foot on the vehicle or covering the surface of the car, see para. 23, 32 and 
     Yako teaches in response to characteristics of the behavior as impairing the driver operation, triggering an action to counter the behavior, such triggering action being a) driving the person to the police station or an empty parking lot (para. 24); b) preventing the vehicle from moving until the object is removed, see the bottom of para. 23. Yako teaches allowing a predetermined amount to time to expire before an action to stop the vehicle is performed. See the first and last portions of para. 23. Hence, the vehicle is not parked and is autonomous, see entire para. 23. Para. 7 of Yako also provides that the interference is detected when the vehicle is in a non-parked state. Yako teaches wherein the interference is intentional to impair the operation of the vehicle, such as placing ones foot on the vehicle or covering the surface of the car, see para. 23, 32 and 34.
          Yako teaches all of the subject matter upon which the claim depends except for specific recitation of machine learning algorithm.

     Yako teaches a processor 300 for performing analysis of a behavior model.  The processor determines such behavior as  a)  leaving groceries on top of the vehicle (para. 23); b) placing their feet on the on the surface of the vehicle (para. 23); c) placing unauthorized objects inside of the vehicle; d) unauthorized person in the vehicle (para. 
     While it appears that processor 300 has learned the type of behavior that interferences with the operation of the autonomous vehicle, the  reference doesn’t show specific use of  machine learning and training the behavior model using a training algorithm. 
    Paragraphs 37-40 of Yako teach the computing system which can be used to implement the analysis of persons interfering with the autonomous vehicles. Clearly, Yako identified a plurality of different interference categories. 
     Yako performs a learning operation whereby, an object or person that remains on the vehicle for a predetermined amount of time, causes controller 135 to learn the direction to the nearest police department or parking area and redirect the vehicle to that area as opposed to the predetermined location. 
     The examiner submits that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to replace the controller 135 with  a machine learning algorithm, or to insert a learning algorithm in controller 135 for the purpose of specifically identifying behavior that is identified as interfering with the autonomous vehicle and to identify the nearest police or parking lot to divert the original destination, in the event that the object or person is on the surface of the vehicle for more than a predetermined amount of time.   Moreover, there is no advantage of using a machine learning algorithm over the processor 300 of Yako for both accomplish the same objected, namely learning interference behavior.




                                                 Examiner’s Remarks

     The applicant alleges that the Examiner has accepted that the amendment has support since the Examiner has not made a 112 rejection.”

     The examiner respectfully disagrees. In the Supplement to the Advisory, the examiner clearly indicated that the amendment received, 6-1-2021,  raised new issues and lacked adequate support.    While para. 15 of the specification states that the behavioral model is trained  before starting the vehicle and/or while driving,   this section of the specification is silent with respect to : “…. analyzing… the sensor data to determine a characteristic of the obstructive behavior that matches with the at least one behavior pattern.”  Even after the Supplement to the Advisory stated that 112 issues were present, the applicant has not set forth support in the  specification for this claimed feature?
          At the top of page 7, applicant agrees to and states the limitation which includes: “…intentionally interfering.. by blocking  of a roadway or an excess utilization of the roadway..”  This language does not further distinguish the claim over the prior art since it is understood that the vehicle is to be driven upon a roadway or if it is not yet on the 

     At page 7 of the Remarks, applicant clearly agrees and states: “… Yako describes a vehicle system that includes ‘an autonomous mode controller programmed to [] detect the object or person on the exterior surface of the autonomous vehicle.’..”   At the bottom of page 7, applicant appears to  then offer a contradiction when stating that   Yako does not describe “intentionally interfering with the driving operation by the person exterior to the motor vehicle…”    Paragraph 23, lines 1-12 clearly refer to an object or person who is on the vehicle. Such person, if on the front or rear of the car, poses an obstruction of view and intentionally interferes with the driving operation.  Contrary to applicant’s view, Yako clearly teaches the claimed limitation. 
     At the top of page 8, applicant argues that Yako does not teach training a behavior model before an initial start up or while the vehicle is in street traffic. The examiner respectfully disagrees.   At paragraph 27 of Yako, it states the process 300 may begin any time the host vehicle 100 is ready to operate in an autonomous or at least partially autonomous mode.  The process 300 can operate  until it is not in autonomous mode. Therefore, Yako clearly covers  at least the same duration of time that the behavior model training occurs while in autonomous mode which covers the time when a vehicle is starting and while it is on the street, as claimed. 

      In the middle of page 8, applicant  argues that process 300 is not the  behavior model  because it does not use a machine learning algorithm nor does it learn new that one behavior can satisfy the limitation, because the claims specifically refer to “at least one behavior pattern.   Yako learns that an object or person is disposed on the vehicle. This is the behavior pattern that is detected which interferes with  a driving operation.   Yako teaches an autonomous mode controller 135, instead of a machine learning algorithm. The controller 135 teaches the process 300 to redirect the autonomous vehicle to a police station instead of the predetermined destination when a person remains on the vehicle for a predetermined period of time (see para. 33). 
     Claim 19 is rejected for similar reasons. Claims 12, 15-18, 20 and 23-26 are rejected for reasons presented in the office action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JEROME GRANT II/Primary Examiner, Art Unit 2664